Citation Nr: 1423007	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to restoration of a 40 percent evaluation, to include an evaluation in excess of 20 percent, for thoracolumbar strain aggravating juvenile epiphysitis.

2. Entitlement to an initial increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from November 2004 to February 2006. 

This matter comes before the Board of Veterans Affairs (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reduced the rating assigned for the Veteran's thoracolumbar strain aggravating juvenile epiphysitis from 40 to 20 percent, effective September 1, 2009.  This matter also arose from an August 2009 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective February 10, 2006.  The case is currently under the jurisdiction of the RO in Detroit, Michigan.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issues of an increased rating for thoracolumbar strain aggravating juvenile epiphysitis and an initial increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The June 2009 rating decision that reduced the 40 percent rating to 20 percent for thoracolumbar strain aggravating juvenile epiphysitis was improper under applicable VA regulations and failed to consider whether there was actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. 



CONCLUSION OF LAW

The reduction of the Veteran's disability rating for thoracolumbar strain aggravating juvenile epiphysitis, from 40 percent to 20 percent disabling, effective September 1, 2009, was improper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In light of the favorable decision restoring the 40 percent rating for thoracolumbar strain aggravating juvenile epiphysitis, effective September 1, 2009, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for the issue addressed in this decision.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328  (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Merits of the Claim

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292  (1999). 

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344 (2013).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as psychiatric disorders, will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Although in the instant case, the Board is not required to comply with the special VA rating-reduction protections in § 3.344 because the 40 percent rating assigned for the low back was in effect less than 5 years, the Board is required to comply with the more general VA regulations discussed above.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Generally, in reduction cases a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, afforded an opportunity for a predetermination hearing, and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e),(i). 

In this case, the Veteran was in receipt of a 40 percent evaluation for his low back disability since February 10, 2006.  (The Veteran was not entitled to compensation due to military service December 1, 2008, to January 31, 2009.)  A letter dated January 2009 notified the Veteran that he must report to a routine examination regarding his disability.  

Subsequently, in January 2009, the Veteran underwent a new VA examination of his low back.  The Veteran reported back pain at night that kept him awake and was aggravated by coughing or sneezing.  The Veteran stated he had pain with prolonged sitting and he was unable to do heaving lifting and frequent bending.  The Veteran stated he had two or three incapacitating days in the past year due to "his body being run down."  The major functional impact was pain rather than weakness, fatigue, lack of endurance or incoordination.

A physical examination showed the Veteran had dorsal kyphosis.  There was limitation of motion of forward flexion at 62 degrees.  The backward extension was 30 degrees, left and right lateral flexion were 30 degrees, and bilateral rotation was 45 degrees.  The Veteran had 2/4 positive Waddell signs.  After three repetitions of range of motion the forward flexion was 66 degrees, backward extension was 30 degrees, left lateral flexion was 30 degrees, and bilateral rotation was 45 degrees.

While seated the Veteran's straight leg raise was negative, bilaterally.  There was left paraspinal muscle spasm, no sciatic notch tenderness.  The deep tendon reflexes were equal and active.  There were no sensorimotor deficits.

By rating action in June 2009, the RO reduced the rating assigned for the low back disability from 40 rating to 20 percent; effective from September 1, 2009, on the basis that the Veteran's range of motion on the VA examination was commensurate with a 20 percent rating, and no higher.  

As noted above, in any reduction case, regardless of how long the rating has been in effect, the RO has an obligation to ensure that the reduction was based upon a review of the entire history of the Veteran's disability; that there has been an actual change in the condition and, that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21. 

Here, the RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the single VA examination.  Significantly, the RO did not discuss or otherwise indicate whether the Veteran's range of motion of the thoracolumbar spine reflected an improvement in his ability to function under the ordinary conditions of life and work.  

Thus, the Board finds that the June 2009 rating decision that reduced the rating assigned for the Veteran's thoracolumbar strain aggravating juvenile epiphysitis was improper and is void ab initio.  Accordingly, the 40 percent disability rating assigned for the Veteran's thoracolumbar strain aggravating juvenile epiphysitis is restored.



ORDER

Entitlement to restoration of the 40 percent evaluation assigned to thoracolumbar strain with aggravating juvenile epiphysitis is warranted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to further appellate review, in order to obtain a current VA examination so that there is a complete record upon which to decide the Veteran's claims. 

In the Hearing Memorandum, dated April 2014, the representative indicated that the Veteran reported that his disabilities have worsened.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the Veteran's expressed contention, the Board finds that a more current, comprehensive examination should be undertaken prior to appellate review.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403  (1997); 38 C.F.R. § 20.1304(c); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, the Board recognizes that records are possibly absent from the claims file. The RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent VA medical record within the claims file is dated May 2010.  As such, all VA treatment records since May 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. With appropriate assistance from the Veteran, the Appeals Management Center (AMC) should attempt to obtain the names and addresses of all health care providers who treated him for any low back and mental health disabilities since May 2010.  Thereafter, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records, and associate them with the claims folder.
 
2. Once all outstanding records have been obtained and associated with the claims file, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his thoracolumbar strain aggravating juvenile epiphysitis.  

The orthopedic examiner should provide a response to the following:

a. Note any limitations of motion in the thoracolumbar spine and the degree at which pain is demonstrated. 

b. Indicate whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

c. Indicate whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

All questions should be answered to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Once all outstanding records have been obtained and associated with the claims file, to the extent possible, schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his PTSD. The claims folder contents must be made available to the examiner in connection with the examination for review.  After physically evaluating the Veteran, the medical examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  A Global Assessment of Functioning score for the PTSD should be assigned. 

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.   Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


